1. Notice of Pre-AIA  or AIA  StatusThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

3.    Claims 1-3, 19, 22, 23, 42, 44, and 51 are rejected under 35 U.S.C. 102(a1) as being anticipated by Raines et al. (2010/0311480).

   For claims 1-3, 19, 22, 23, 42, 44, 45, 46, 48, and 51, Raines et al. (2010/0311480) discloses a system/method comprising 
a repeater system (fig. 1a) configured to control services by a cloud-computing environment (e.g. reads on remote control 168, processor) the repeater system comprising:
an n-band repeater (booster 130), wherein n is a positive integer greater than 0; a server port (left side of 130);a donor port (right side of 130);one or more processors (116) and memory (162) in communication with the n­ band repeater (130); and
a controller (implicit) in communication with the one or more processors (116) and memory (162) and the cloud-computing environment (168), wherein the controller is operable to control services by a computer server in the cloud­ computing environment.

a method for controlling n-band repeater (m-band booster, 13o) services by a cloud-computing environment (e.g. reads on remote control 168, processor), comprising:
determining carrier specific information for one or more bands in an n-band repeater (processor determines control information which selectively or specific to carriers or channels of bands indicates gain an/or switching on/off booster for
determined carriers or bands e.g. [33-34, 63]); communicating the carrier specific information for the n-band repeater to a computer server in a cloud-computing environment (processor exchanges such control information also with remaining environment components); and
controlling the n-band repeater by the cloud-computing environment (controlling booster 130 by 168, 162, and 116 and remaining environment devices of fig. la, which are outside of booster 130).

further comprising: controlling the n-band repeater by the cloud-computing environment using one or more encryption keys associated with a subscription service (See control booster by computer environment and cl.4);  
further comprising: receiving the one or more bands of the n-band repeater in a received signal (figure 3 and figure 4);  
wherein the controller is operable to control which functions are controlled by the computer server in the cloud-computing environment using one or more encryption keys, wherein each encryption key is granted a predetermined level of access to control services provided by the repeater system and monitor the repeater system by the cloud-computing environment ( See boxes 130,162,168, and 116);  
wherein the n-band repeater is a cellular repeater that is compatible with regulations defined for consumer signal boosters( See boxes 130,162,168, and 116); wherein the n-band repeater is a cellular repeater that is compatible with regulations defined for consumer signal boosters ( See boxes 130,162,168, and 116); and  wherein the controller is configured to provide: a first level of control of selected functions of the repeater by the computer server of the cloud-computing environment ( See boxes 130,162,168, and 116)  

4.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.   Claims 4-7, 15, 20, 21, 43, 45, 46 and, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Raines et al. (2010/0311480) in view of Raggio et al. (2017/135117).

     For claims 4-7, 15, 20, 43, 45, 46, and 48, Raines et al. (2010/0311480) discloses all the subject matter with the exception of a scanning receiver and displaying in a communication network. Raggio et al from the same or similar fields of endeavor teaches a provision of the scanning receiver and displaying (See figure 1a). Thus, it would have been obvious to the person of ordinary skill in the art before the filling date of the invention to use the scanning and displaying as taught by Raggio et al. in the communications network of Rained et al for the purpose of displaying and scanning the information.

7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.   Claim 16, 18, 58, 54, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Raines et al. (2010/0311480) in view of Gunasegaram et al. (2018/0352473).

   For claim 16, 18, 58, 54,and 60,  Raines et al. (2010/0311480) discloses all the subject matter of the claimed invention with the exception of a location of a cell tower , an identification of one or more of a donor port carrier frequency, a server port carrier frequency, a reference signal received power (RSRP); a reference signal received power (RSRP); a reference signal received quality (RSRQ); and identification of one or more of a donor port carrier frequency, a server port carrier frequency, a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a signal to interference-plus-noise ratio (SINR); a monitoring of one or more of in-band radio frequency (RF) activity or adjacent band RF activity; 10Serial No.: 17/135,863 Docket No.: 3969-185.NP2 a firmware update of the n-band repeater; or a monitoring of uninterruptible power source (UPS) logs and usename and password  in a communication network.  Gunasekara et al. (2018/0352473) from the same or similar fields of endeavor teaches a provision of a location of a cell tower , an identification of one or more of a donor port carrier frequency, a server port carrier frequency, a reference signal received power (RSRP); a reference signal received power (RSRP); a reference signal received quality (RSRQ); and identification of one or more of a donor port carrier frequency, a server port carrier frequency, a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a signal to interference-plus-noise ratio (SINR); a monitoring of one or more of in-band radio frequency (RF) activity or adjacent band RF activity; 10Serial No.: 17/135,863 Docket No.: 3969-185.NP2 a firmware update of the n-band repeater; or a monitoring of uninterruptible power source (UPS) logs  and usename and password ( See paragraph 0169 lines 1-4, paragraph 0233 lines 1-4 and paragraph 0169 lines 1-8). Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the claimed invention to use the location of a cell tower , an identification of one or more of a donor port carrier frequency, a server port carrier frequency, a reference signal received power (RSRP); a reference signal received power (RSRP); a reference signal received quality (RSRQ); and identification of one or more of a donor port carrier frequency, a server port carrier frequency, a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a signal to interference-plus-noise ratio (SINR); a monitoring of one or more of in-band radio frequency (RF) activity or adjacent band RF activity; 10Serial No.: 17/135,863 Docket No.: 3969-185.NP2 a firmware update of the n-band repeater; or a monitoring of uninterruptible power source (UPS) logs  and usename and password ( See paragraph 0169 lines 1-4, paragraph 0233 lines 1-4 and paragraph 0169 lines 1-8) as taught by Gunasekara et al. (2018/0352473) in the communications network of Raines et al. (2010/0311480) for the purpose of using the reference signal received power.

9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.   Claims 17 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Raines et al. (2010/0311480) in view of Chami et al. (2010/0009625).

    For claims 17 and 59, Raines et al. (2010/0311480) discloses all the subject matter of the claimed invention with the exception of an activation or deactivation of one or more amplification and filtering paths for one or more operating bands of the n-band repeater.  Chami et al. from the same or similar fields of endeavor teaches a provision of the activation or deactivation of one or more amplification and filtering paths for one or more operating bands of the n-band repeater ( See Paragraphs 0012 and 0013, lines 1-4 and lines 1-4, respectively). Thus, it would have been obvious to the person of ordinary skill in the art before the filling date of the invention to use the activation or deactivation of one or more amplification and filtering paths for one or more operating bands of the n-band repeater as taught Chami et al. in the communications network of Raines et al. for the purpose of activating or deactivating amplification.

11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Raines.
   For claim 61, Raines discloses all the subject matter of the claimed invention with the exception of wherein the n-band repeater is a wideband repeater in a communications network. However, the wherein the n-band repeater is a wideband repeater is well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use wherein the n-band repeater is a wideband repeater as well-known in the art in communications network of Raines for the purpose of using the wideband environment.

13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ashworth et al. (2021/0409106) is cited to show a system which is considered pertinent to the claimed invention.

14.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476